DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment to the claims and specification filed on 26 February 2021 have been entered and fully considered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 9, 16 and 17 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 9, 16 and 17 recite “any derivative thereof”, which renders the claims indefinite as  the term , “derivative”  is not sufficiently defined in the specification or claims such that a person of ordinary skill in the art could interpret the metes and bounds of the claims so as to understand how to avoid infringement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0215196 A1 (Wang), which is listed in Applicant’s information disclosure statement,  in view of US2013/0274149A1 (Lafitte).
Regarding claims 1-4, 6-13 and 16-20, Wang teaches a method comprises providing a drilling fluid  suitable for high temperature boreholes comprising a brine based fluid, a crosslinked polyvinylpyrrolidone, thus the presence of N-vinyl lactam units,  and  calcium carbonate([0014]-[0015], [0030] and [0041]); and placing the fluid into a subterranean formation ([0053]-[0054]).   
Wang teaches that the brine based fluid includes calcium bromide or calcium chloride brine ([0046] and [0057]), which meets the claimed divalent brine, and the polyvinylpyrrolidone is crosslinked by  a crosslinking agent  such as pentathritol tri-allylether ([0038]), which meets the claimed crosslinker. 
Wang further teaches that the fluid may comprise additional additives such as fluid loss additives and rheology modifying agents including cellulose derivatives ([0047] and [0049]). 

Laffite teaches nanocellulose can be added to a well treatment fluid including a drilling fluid as an environmentally compatible  fluid loss reducing agent and particle suspending agent  ([0056],[0057] and [0117]),  which are capable of suspend particles such as calcium carbonate as well as   enhance salt tolerance  and thermal stability of polymer fluid system ([0061], [0063], [0091] and [0117]), wherein the nanocellulose refers to nanocrystalline cellulose, microfibrillated cellulose/nanofibrils and bacteria cellulose([0033] and [0051]),  and wherein the nanocrystalline  cellulose particles are considered as "much thinner fibers" ([0149]) and may have various crystallinity and an amorphous phase leading to longer particles ([0025] and [0039]),  which meet the claimed nanocellulose or nanofibrilar cellulose.
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to include the nanocellulose of Laffite in the method and drilling fluid of Wang.  The rationale to do so would have been the motivation provided by the teachings of Laffite that to do so would predictably provide fluid loss reducing, suspending of calcium carbonate particles as well as enhancing  salt tolerance  and thermal stability of  the polymer fluid system ([0061], [0063], [0090] and [0117]).
Regarding  the limitation of degradation of claims 5, 14, 15  and 20, Wang  teaches the well has an undisturbed temperature of greater than 300°F (Wang, [0030]), which encompasses the claimed temperature of 325°F, and Laffite discloses that some domain of cellulose undergoes degradation or decomposition under high temperature(Laffite, [0025]) . Thus one of ordinary skill in the art would expect that the nanocellulose of  Wang and Laffite naturally degrades/decomposes at least partially   upon exposure to heat within the wellbore  or at the same temperature as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736.  The examiner can normally be reached on Monday-Friday 9:00 am -4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY GULAKOWSKI can be reached on 571-2721302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AIQUN LI/               Ph.D., Primary Examiner, Art Unit 1768